Order dismissing proceeding unanimously affirmed, with $10 costs and disbursements. The proceeding was properly dismissed as a matter of law. (Civ. Prac. Act., § 1285.) The authority of Matter of Murtagh v. Leibowitz (303 N. Y. 311) is not to the contrary. In that case there had not been, as here, a prior determination, which could be reviewed on appeal. In any event the dismissal of the proceeding was proper in the exercise of discretion. (Matter of Hogan v. Court of General Sessions, 296 N. Y. 1, 8, 9.) Present — Wenzel, Acting P. J., Schmidt, Beldoek, Murphy and Ughetta, JJ,